OPINION OF THE COURT
Memorandum.
The appeal should be dismissed, without costs, because no motion to dismiss was made by the Attorney-General.
The issue presented for review on this appeal was rendered moot when defendant accepted plaintiffs proposed offering on October 31, 1986. Acceptance of the offering occurred before the trial court ruled, apparently in ignorance of that fact, and manifestly before the Appellate Division affirmed, without opinion, and granted plaintiff leave to appeal to this court. Notwithstanding defendant’s acceptance of the proposal, plaintiffs counsel neither advised this court of the resolution of its client’s dispute nor offered any reason or argument why we should apply an exception to the mootness doctrine and address the merits (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715).
Additionally we note, as we have previously (see, Babi*977gian v Wachtler, 69 NY2d 1012; Matter of Pollock, 64 NY2d 1156, 1158), that this court and the appellate process are better served when an intermediate court that sees fit to grant leave to appeal in a particular case sets forth the reasons for the result it has reached. Had the Appellate Division done so here, it might indeed have discovered that the case was moot and realized that further appeal was pointless unless there were articulable reasons for excepting this case from the mootness doctrine.
Appeal dismissed, without costs, in a memorandum.